DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 28-February-2022 has been entered. Claims 1, 3, 4, 6, 8, 11, 16 and 18-20 have been amended, claim 9 has been canceled, claims 21 and 22 have been added, and claims 1-8, 10, 11 and 13-22 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 11-16, filed 28-February-2022, with respect to the rejections of claims 1-11, 13-20 under 35 U.S.C. 102 and 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Apple et al. (Pub. No. US 2018/0129721 A1, hereinafter “Apple”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5, 11, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apple.
Regarding claim 1, Apple teaches:
storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service (Apple – see Fig. 2, where centralized system 206 stores one or more records from a plurality of sources [0058-0059].)
synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format; based on the first metadata, modifying the first data from the first data format to a particular data format of the service; and storing the first data in the storage system using the particular data format (Apple – an aviation record can include components (e.g. parts, assets, etc) data, including history, maintenance data, configuration data, etc.) [0022]. The centralized system can update the history of the component to fill the at least one gap in the history of the component with the information received from the at least one party associated with the component, where in one or more formats to a centralized system 206. The centralized system can translate (i.e. modify) the one or more aviation records into a standardized format prior to storing the one or more aviation records. The centralized system can perform a quality assurance procedure on the aviation records prior to translating and storing the aviation records [0058-0060]. The system can use machine learning techniques to determine a format of aviation records and/or to identify particular portions of aviation records as corresponding to particular information types [0061]. The system may use machine learning to identify an information type for data within an aviation record based on the location, field, format, contextual data, or other information associated with the data (i.e. metadata) [0062]. Also see [0073], where quality assurance procedure can be performed on the aviation record and checks the syntax of the record. For example, if a field of numbers contains anything other than a number, the quality assurance procedure can determine that the aviation record is invalid.)
receiving, by the service from a user system, a request that includes an indication of requested data from the data stored by the service, wherein the request specifies a custom data format for the requested data and wherein the requested data includes data received, by the service, in the first data format from the first data vendor and data received, by the service, in a second data format, different than the first data format, from a second data vendor of the plurality of data vendors; and in response to the request, converting the requested data from the particular data format to the custom data format and providing the requested data, in the custom data format, to the user system (Apple – the aviation customer servers can transmit one or more aviation records 204a, 204b, 204n in one or more formats (i.e. first and second data format) to a centralized system 206 [0058]. The centralized system can receive a request from the one or more aviation customer servers 202a, 202b, 202n in Fig. 2 for an aviation record. The centralized system can translate (i.e. convert) an aviation record, for example, the aviation record 208a, from the standardized format into a format expected by the requesting server (i.e. custom data format), for example, the aviation supplier server 1 210a [0065]. IF the quality assurance procedure indicates that an aviation record, such as aviation record 208a, is valid, then the centralized system can transmit the translated aviation record to the requesting server, such as the aviation supplier server 1 210a [0066].)
Claims 11 and 16 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Apple teaches: 
wherein the synchronizing the first portion of the data is performed in response to a first synchronization condition of the first data vendor being satisfied (Apple – one or more gaps in the history of the component are identified, one or more parties associated with the component are determined, and one or more requests to fill the one or more gaps are transmitted (i.e. synchronization requests) [0045-0046]. Machine learning may be used to determine what comprises a full component history for a particular component to identify gaps [0113]. Examine interprets that filling a gap discloses a first synchronization condition.)
Regarding claim 5, Apple teaches:
receiving, from the first data vendor, an indication of a type of data to be indicated by metadata associated with future data from the first data vendor (Apple – The system can use machine learning techniques to determine a format of aviation records and/or to identify particular portions of aviation records as corresponding to particular information types [0061]. The system may use machine learning to identify an information type for data within an aviation record based on the location, field, format, contextual data, or other information associated with the data (i.e. metadata) [0062].)  
Regarding claim 14, Apple teaches:
determining whether a synchronization condition associated with the first data vendor is satisfied, wherein the first portion of the data is synchronized in response to determining that the synchronization condition is satisfied (Apple – one or more gaps in the history of the component are identified, one or more parties associated with the component are determined, and one or more requests to fill the one or more gaps are transmitted (i.e. synchronization requests) [0045-0046]. Machine learning may be used to determine what comprises a full component history for a particular component to identify gaps [0113]. Examine interprets that filling a gap discloses a first synchronization condition.)  
Regarding claim 17, Apple teaches:
wherein the storage system corresponds to a particular entity that is not associated with the plurality of data vendors (Apple – see Fig. 2, where centralized system 206 stores one or more records from a plurality of sources, and the centralized system is separate from (i.e. not associated with) the plurality of vendors [0058-0059].)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Barstow et al. (Pub. No. US 2016/0127465 A1, hereinafter “Barstow”).
Regarding claim 3, Apple does not appear to teach:
synchronizing, by the service, a second portion of the data stored by the service with data from a third data vendor of the plurality of data vendors in response to a second synchronization condition of the third data vendor being satisfied, wherein the second synchronization condition differs from the first synchronization condition
However, Barstow teaches:
synchronizing, by the service, a second portion of the data stored by the service with data from a third data vendor of the plurality of data vendors in response to a second synchronization condition of the third data vendor being satisfied, wherein the second synchronization condition differs from the first synchronization condition (Barstow – the management interface can support multi-tenancy, meaning that the interface may include multiple Service Level Agreement configurations, each being owned by one such user [0058]. In Fig. 2, management interface 236 can configure a Service Level Agreement configuration 239 specifying a policy for automated, continuous data periodic ongoing basis, enforcing compliancy with SLA configuration by executing remote data access operations on Third Party Services 240, including reading, creating, and updating data objects, in order to synchronize distributed data and processes on behalf of a User [0059].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Barstow before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the first data format to a particular data format of the service and storing the first data in the storage system using the particular data format, receiving, by the service from a user system, a request that includes an indication of requested data from the data stored by the service, wherein the request specifies a custom data format for the requested data and wherein the requested data includes data received, by the service, in the first data format from the first data vendor and data received, by the service, in a second data format, different than the first data format, from a second data vendor of the plurality of data vendors, and in response to the request, converting the requested data from the particular data format to the custom data 
Regarding claim 4, Apple does not appear to teach:
wherein the first synchronization condition is a first amount of time elapsing after the service previously synchronizing the first portion of the data stored by the service with data stored by the first data vendor, and wherein the second synchronization condition is a second amount of time elapsing after the service previously synchronizing the second portion of the data stored by the service with data stored by the third data vendor
However, Barstow teaches:
wherein the first synchronization condition is a first amount of time elapsing after the service previously synchronizing the first portion of the data stored by the service with data stored by the first data vendor, and wherein the second synchronization condition is a second amount of time elapsing after the service previously synchronizing the second portion of the data stored by the service with data stored by the third data vendor (Barstow – the management interface can support multi-tenancy, meaning that the interface may include multiple Service Level Agreement configurations, each being owned by one such user [0058]. In Fig. 2, management interface 236 can configure a Service Level Agreement configuration 239 specifying a policy for automated, continuous data synchronization. Once such a configuration is made, the Virtual Data Bus can automatically synchronize data on a periodic ongoing basis, enforcing compliancy with SLA configuration by executing remote data access operations on Third Party Services 240, including reading, creating, and updating data objects, in order to synchronize distributed data and processes on behalf of a User [0059].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Barstow before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the 

wherein determining whether the synchronization condition is satisfied comprises identifying the synchronization condition from a plurality of synchronization conditions associated with the first data vendor
However, Barstow teaches:
wherein determining whether the synchronization condition is satisfied comprises identifying the synchronization condition from a plurality of synchronization conditions associated with the first data vendor (Barstow – the management interface can support multi-tenancy, meaning that the interface may include multiple Service Level Agreement configurations, each being owned by one such user [0058]. Examiner interprets multiple SLAs discloses a plurality of synchronization conditions.)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Barstow before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the first data format to a particular data format of the service and storing the first data in the storage system using the particular data format, receiving, by the service .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Barstow further in view of Iruku et al. (Pub. No. US 2019/0005091 A1, hereinafter “Iruku”).
Regarding claim 6, Apple does not appear to teach:
receiving, by the service from a second user, a match request that includes an indication of requested data from the service, wherein the match request specifies a custom format for the requested data
However, Iruku teaches:
receiving, by the service from a second user, a match request that includes an indication of requested data from the service, wherein the match request specifies a custom format for the requested data (Iruku – the data transformation tool receives a request from a user for reference data in a particular format. The data transformation tool then retrieves the reference data from the database and transforms it to the specified format [0016].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Iruku before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the first data format to a particular data format of the service and storing the first data in the storage system using the particular data format, receiving, by the service from a user system, a request that includes an indication of requested data from the data stored by the service, wherein the request specifies a custom data format .
Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Iruku further in view of Dey et al. (Pub. No. US 2017/0308595 A1, hereinafter “Dey”).
Regarding claim 7, Apple modified by Iruku does not appear to teach:
wherein the match request further indicates a list of processing operations to be performed on the requested data, wherein the list of processing operations indicates a plurality of operations from a list of potential processing operations stored by the service
However, Dey teaches:
wherein the match request further indicates a list of processing operations to be performed on the requested data, wherein the list of processing operations indicates a plurality of operations from a list of potential processing operations stored by the service (Dey – the recommendation generation module uses the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple, Iruku and Dey before them, to modify the teachings of Apple and Iruku of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the first data format to a particular data format of the service and storing the first data in the storage system using the particular data format, receiving, by the service from a user system, a request that includes an indication of requested data from the data stored by the service, wherein the request specifies a custom data format for the requested data and wherein the requested data includes data received, by the service, in the first data format from the first data vendor and data received, by the service, in a second data format, different than the first data format, from a second data vendor of the plurality of data vendors, and in response to the request, converting the requested data from the particular data format to the custom data format and providing the requested data, in the 
Claim 18 corresponds to claim 7 and is rejected accordingly.
Regarding claim 8, Apple modified by Iruku does not appear to teach:
predicting, by the service based on a profile of the a user of the user system, a particular processing operation, and adding the particular processing operation to the list of processing operations
However, Dey teaches:
predicting, by the service based on a profile of the a user of the user system, a particular processing operation, and adding the particular processing operation to the list of processing operations (Dey – the recommendation generation module uses the selected predictive models and the received context data to generate a list of database operations and/or operands for recommendation to the guided user. The recommendation generation module sends the list of recommendations to the data analysis application for presentation to the guided user [0085-0086].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple, 
Regarding claim 19, Apple modified by Iruku does not appear to teach:
wherein the operations further comprise: predicting, based on a profile of the a user of the user system, a particular processing operation, and adding the particular processing operation to the list of processing operations
However, Dey teaches:
wherein the operations further comprise: predicting, based on a profile of the a user of the user system, a particular processing operation, and adding the particular processing operation to the list of processing operations (Dey – the recommendation generation module uses the selected predictive models and the received context data to generate a list of database operations and/or operands for recommendation to the guided user. The recommendation generation module sends the list of recommendations to the data analysis application for presentation to the guided user [0085-0086].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple, Iruku and Dey before them, to modify the teachings of Apple and Iruku of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying .
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Ostler et al. (Pub. No. Us 2016/0034550 A1, hereinafter “Ostler”).
Regarding claim 10, Apple does not appear to teach:
wherein the computer system is part of a multi-tenant on-demand database system, and wherein the service is a multi-tenant database service
However, Ostler teaches:
wherein the computer system is part of a multi-tenant on-demand database system, and wherein the service is a multi-tenant database service (Ostler – like the database system 210, the integrated data management system 230 may be a cloud based multi-tenant system [0030]. )   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Ostler before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the first data format to a particular data format of the service and storing the first data in the storage system using the particular data format, receiving, by the service from a user system, a request that includes an indication of requested data from the data stored by the service, wherein the request specifies a custom data format for the requested data and wherein the requested data includes data received, by the service, in the first data format from the first data vendor and data received, by 
Regarding claim 20, Apple does not appear to teach:
wherein the computer system is part of a multi-tenant on-demand database system, and wherein the user system is associated with a tenant of the multi-tenant on-demand database system
However, Ostler teaches:
wherein the computer system is part of a multi-tenant on-demand database system, and wherein the user system is associated with a tenant of the multi-tenant on-demand database system (Ostler – like the database system 210, the integrated data management system 230 may be a cloud based multi-tenant system [0030].)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Ostler before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Prahlad et al. (Pub. No. US 2010/0332453 A1, hereinafter “Prahlad”).
Regarding claim 13, Apple does not appear to teach:
wherein at least one type of data value is shared between the first and second data formats of the first and second data vendors
However, Prahlad teaches:
wherein at least one type of data value is shared between the first and second data formats of the first and second data vendors (Prahlad – the data connectors obtain the raw data and/or metadata in the native format of the application(s) used by the particular client device and can push the information to the information management console. The obtained information is advantageously input into a normalized data model or structure that includes multiple fields that are common to a variety of data formats [0051]. The connectors 106 provide file data to the information management console 102. The connectors 106 are configured to provide metadata to the information management console 102 in addition to, or in place of, actual file data. For example, the connectors 106 can provide information regarding file type [0050]. Each connector is specific to a particular type of data format and/or client device. For instance, each client device can have a plurality of application-specific connectors associated therewith for handling different data types stored on the device [0047].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Prahlad before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Dey.
Regarding claim 21, Apple does not appear to teach:
in response to the request, performing a list of processing operations on the requested data
However, Dey teaches:
in response to the request, performing a list of processing operations on the requested data (Dey – the recommendation generation module uses the selected predictive models and the received context data to generate a list of database operations and/or operands for recommendation to the guided user. The recommendation generation module sends the list of recommendations to the data analysis application for presentation to the guided user [0085-0086].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Ostler before them, to modify the system of Apple of storing, by a service implemented by a computer system, data from a plurality of data vendors in a storage system of the service, synchronizing, by the service, a first portion of the data stored by the service with data from a first data vendor of the plurality of data vendors, including by: receiving first data from the first data vendor, wherein the first data is provided in a first data format and includes first metadata indicative of the first data format, based on the first metadata, modifying the first data from the first data format to a particular data format of the service and storing the first data in the storage system using the particular data format, receiving, by the service from a user system, a request that includes an indication of requested data from the data stored by the service, wherein the request specifies a custom data format 
Regarding claim 22, Apple does not appear to teach:
in response to the request, determining the list of processing operations
However, Dey teaches:
in response to the request, determining the list of processing operations (Dey – the recommendation generation module uses the selected predictive models and the received context data to generate a list of database operations and/or operands for recommendation to the guided user. The recommendation generation module sends the list of recommendations to the data analysis application for presentation to the guided user [0085-0086].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Apple and Ostler before them, to modify the system of Apple of storing, by a service 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166